SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New ultra deepwater discovery in Sergipe-Alagoas Basin Rio de Janeiro, December 5, 2012 – Petróleo Brasileiro S.A. – Petrobras informs the discovery of a new light hydrocarbon accumulation in ultra deepwaters of the Sergipe-Alagoas Basin, at concession area BM-SEAL-10, located in block SEAL-M-424. The discovery took place during drilling of well 1-BRSA-1108-SES (1-SES-172). The well is 85 km from the Aracaju municipality, off the coast of Sergipe State, at a water depth of 2,583 meters. Drilling was completed at a total depth of 5347 meters. This is Petrobras’s fourth important hydrocarbon discovery in ultra deepwaters of the Sergipe-Alagoas Basin this year. From August to October this year, Petrobras had announced the presence of hydrocarbon accumulations in wells 1-SES-168 (Moita Bonita), 3-SES-165 (Barra) and 1-SES-167 (Farfan). The discovery of well 1-SES-172, informally known as Muriú, occurred in reservoirs of the Calumbi formation. The discovery was confirmed through log data analysis. Studies of the pressures recorded in the reservoirs and fluid sampling indicated the presence of light oil. The oil was found in excellent quality reservoirs with a thickness of 67 meters. Petrobras is the operator of the SEAL-M-424 concession, with a stake of 100%. Petrobras will proceed with logging operations (records of features of a formation) and to gather rock and fluid data in this well, with the aim of preparing the assessment strategy of the new discovery, as well as to characterize the conditions of the reservoirs found. The next step will be to submit the Discovery Assessment Plan to the National Petroleum Agency (ANP). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 5, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
